SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Declaration of Commerciality of Transfer of Rights Areas Franco and Sul de Tupi Rio de Janeiro, December 19 th , 2013 – Petróleo Brasileiro S.A. - Petrobras announces that it submitted today to Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP) the declaration of commerciality of the oil and gas accumulations of Franco and Sul de Tupi (South of Tupi). These areas are part of the Transfer of Rights Agreement and are located in the Santos Basin pre-salt. In the proposal sent to the ANP, the names suggested for the new fields were Búzios and Sul de Lula (South of Lula) for Franco and Sul de Tupi, respectively. Franco – Búzios Field The volume contracted through the Transfer of Rights Agreement for Franco area of 3.058 billion barrels of oil equivalent was confirmed in the exploratory phase. The pre-salt reservoirs in this field contain good quality oil (between 26º and 28º API). During the execution of the Franco Mandatory Exploratory Plan, Petrobras acquired 3D seismic data for the entire area, drilled two mandatory wells and six additional ones, with the objective of delimiting and characterizing reservoirs. An extended formation test was also performed. Búzios field is nearly 200 km off the coast of Rio de Janeiro state at a water depth ranging from 1,600 to 2,100 meters. Petrobras 2013-2017 Business and Management Plan forecasts the startup of five production systems for Búzios field until 2020, as defined below: Búzios 1 – 3 rd quarter 2016 Búzios 2 – 4 th quarter 2016 Búzios 3 – 3 rd quarter 2017 Búzios 4 – 4 th quarter 2017 Búzios 5 – 4 th quarter 2019 Sul de Tupi – Sul de Lula Field The volume contracted through the Transfer of Rights Agreement for the Sul de Tupi area, of 128 million barrels of oil equivalent was confirmed during the exploratory phase. The pre-salt reservoirs in this field contain good quality oil (27º API). Petrobras acquired 3D seismic data for the entire area and drilled a well, as provided for in the Mandatory Exploratory Plan. Sul de Lula field is nearly 300 km off the coast of Rio de Janeiro state at a water depth of approximately 2,200 meters. The production of Sul de Lula field will be made by the same production system planned for the Extreme South module of Lula field. Petrobras 2013-2017 Business and Management Plan forecasts the first oil of this system in the 1 st quarter of 2017. With the declarations of commerciality for the Franco and Sul de Tupi areas, the formal process to review the transfer of rights agreement starts. The review will take place on a block-per-block basis, taking into consideration the technical and economic premises of each area. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 19, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
